DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Ross Davis on 12/07/2021.
Please amend claims 2, 4, 6, 8, 10 as follows:
2. (Canceled).

6. (Canceled).
8. (Canceled).
10. (Canceled).

Allowable Subject Matter
 	Claims 1, 3, 5, 7, 9, 11 would be allowable.
Regarding claims 1, 7, and 9, prior art Chen et al. as modified by Takashi teach discloses a an information presentation device comprising: a processor and further teach extract a contour of each structural object included in data showing a layout of a plurality of structural objects; when abstracting a contour of the extracted structural object, perform abstraction processing such that coordinates of vertexes of a figure constituted by a plurality of contour lines obtained by the abstraction processing match coordinates of grid points on a plane grid surface in which grid lines in two directions orthogonal to each other are drawn; and 	correct, among the abstracted contour lines, a contour line deviating from both of the grid lines in the two directions so as to match a grid line in at least one of the two directions of the grid lines in the two directions. But the prior art or combination thereof fails to disclose or make obvious the claimed invention as a whole, about “correct, among the abstracted contour lines, a contour line deviating from both of the grid lines in the two directions so as to match a grid line in at least one of the two directions of the grid lines in the two directions such that: when abstracted coordinates at two points on the contour have different values of a first coordinate and have a same value of a second coordinate, the contour line  Claims 3, 5 and 11, each ultimately depend from claim 1, and are therefore allowed at least due to their respective dependencies from the allowable claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616